In consideration of the issues joined in this action seeking a writ of mandamus to require the respondent, Clerk of the Council of the City of Lakewood, to certify that Ordinance No. 9-56 was properly passed on March 5, 1956, and to deliver forthwith a copy thereof to the Board of Elections of Cuyahoga County, this court concludes from the stipulations of fact, exhibits, and admissions in the pleadings that all necessary steps required by law were taken by the city council for such submission to the electors of an amendment to the City Charter of Lakewood in accordance with a legally sufficient initiative petition.
We specifically find, in answer to the claim of the respondent that Ordinance No. 9-56 was not legally passed for the reason that it was not passed "by a vote of the majority of all members elected," that this voting requirement applies under the rules of council to an amendment or alteration of the rules of council and that a majority vote of the council members present at the meeting in question was sufficient for the passage of Ordinance No. 9-56.
It is our conclusion that there is shown a clear duty on the part of the clerk of council to certify the fact that Ordinance No. 9-56 was legally passed on March 5, 1956, and, further, that it is his clear duty to deliver forthwith a copy thereof to the Board of Elections of Cuyahoga County, to the end that the electors may be afforded the opportunity of voting on the proposed charter amendment at the election to be held May 8, 1956.
The relator has shown a clear right to the issuance of the writ prayed for, and it will be so ordered.
Writ allowed.
KOVACHY, P. J., SKEEL and DOYLE, JJ., concur.
DOYLE, J., of the Ninth Appellate District, sitting by designation in the Eighth Appellate District. *Page 337